Citation Nr: 1645321	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected acquired psychiatric disorder, and medications taken for service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran completed active duty service with the United States Army from October 1965 to October 1967.  He is a recipient of the Vietnam Service Medal, Vietnam Campaign Medal, and Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied entitlement for the matters on appeal.

The Board notes that service connection for a compression fracture, thoracic spine T7-T12, with intervertebral syndrome was also denied in the May 2012 rating decision, but was later granted in February 2013.  As such, that matter is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO most recently denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss in a July 2009 rating decision.

2. Evidence presented since the July 2009 rating decision is new because it has not been previously submitted to agency decisionmakers and material because it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3. Bilateral hearing loss is etiologically due to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. Evidence received since the July 2009 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

2. Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his petition to reopen or his bilateral hearing loss service connection claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II.	Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As noted in an October 2010 notification letter, the Veteran's October 2010 Notice of Disagreement (NOD) filed by the Veteran with respect to the July 2009 rating decision was untimely, and the Veteran did not submit additional evidence in support of his claim prior to the expiration of the appeal period.  As such, that decision became final, and is the last final decision issued with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Here, lay statements including the Veteran's NOD, and October 2010 lay statements submitted by the Veteran's wife and son-in-law document a long history of hearing loss and tinnitus, with a subsequent lay statement submitted by the Veteran in March 2014 documenting specific instances of combat noise exposure to which the Veteran attributes bilateral hearing loss and tinnitus, the latter of which is a condition for which he has since been service-connected.  Additionally, a June 2011 VA examination report indicates worsening bilateral hearing loss; previously the Veteran's right ear hearing loss as documented in February 2009 was not of sufficient severity to service-connected for the purposes of VA disability benefits.   Moreover, the Veteran was service-connected for tinnitus in May 2012, and the February 2009 VA examiner had found that the Veteran did not have sensorineural hearing loss accompanied by tinnitus.  As a review of the July 2009 rating decision reveals that part of the basis for the prior denial of service connection for bilateral hearing loss was the Veteran's right ear audiometric results described in the February 2009 VA examination report, and that these additional lay statements were not at that time available for the February 2009 VA examiner to review, the Board finds that such evidence is new, because it was not previously reviewed by agency decisionmakers, and material because the specific details provided by the Veteran's lay statements as well as the new June 2011 VA audiometric results raise a reasonable probability of substantiating the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, the Veteran's petition to reopen his claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

IV. Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For hearing loss claims, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, assuming the Veteran has impaired hearing within the meaning of 38 C.F.R. § 3.385, even if the Veteran's hearing is found to have been within normal limits upon separation from service, this does not in and of itself preclude entitlement to service connection.  Id. at 159; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Finally, organic diseases of the nervous system such as sensorineural hearing loss are considered chronic diseases within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways. First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the Board notes that, the Veteran's personnel records indicate that his military occupational specialty (MOS) in service was medical specialist, that he served in the Republic of Vietnam, and that he was awarded the Combat Medical Badge.  Pursuant to 38 U.S.C.A. § 1154 (b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d).  However, while the combat presumption can assist the Veteran in establishing the in-service injury, it does not aid in otherwise establishing a medical nexus.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  On account of the information reflected in the Veteran's personnel records, to the extent that the Veteran's lay statements regarding the onset of and underlying causes of his bilateral hearing loss as summarized below are consistent with the circumstances of his combat service, they are sufficient to meet the second element of service connection.

The Board begins its summation of the relevant evidence in the record with the Veteran's past VA examination reports of his bilateral hearing loss.  Although the Veteran's audiometric results on his February 2009 VA examination report do not indicate right ear hearing loss of sufficient severity to constitute a disability for VA benefit purposes, the Veteran's audiometric results of his June 2011 VA examination report document bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385.  The February 2009 VA examiner noted that both the Veteran's induction and separation physicals indicated normal hearing bilaterally, as did the June 2011 VA examiner.  The February 2009 VA examiner noted a reported history of noise exposure in service, including mortars, artillery, and machine gunfire, and a post-service occupational history negative for noise exposure.  He indicated that the Veteran did not report tinnitus.  The Veteran reported functional impairment such as needing to turn up the volume of the television, and interference with interpersonal communication.  The June 2011 VA examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear, and mild to moderately severe sensorineural hearing loss in the left ear, with tinnitus that was at least as likely as not (a 50 percent or greater probability) associated with sensorineural hearing loss.  However, that same examiner provided a negative etiology opinion finding that because audiometric results on the Veteran's enlistment and separation physical examinations indicated normal hearing, "there [is] no scientific basis for concluding that hearing loss that develops afterwards is causally related to military service," and provided a negative etiology opinion for sensorineural hearing loss on this basis.  The same VA examiner provided a positive etiology opinion relating the Veteran's tinnitus to his in-service noise exposure, despite his finding that the Veteran's tinnitus was at least as likely as not etiologically related to the Veteran's in-service noise exposure.

In an unrelated March 2009 VA examination report assessing the Veteran's service-connected posttraumatic stress disorder (PTSD), the Veteran's occupational history since service is noted as follows: the Veteran initially worked as a data processor for Sears, then worked for IBM as a data processor, and after this, worked as a bookstore manager for a school corporation until 2007; the Veteran has since retired.  

The Veteran has submitted several lay statements.  In an October 2010 lay statement the Veteran indicated that at the time of his February 2009 hearing examination he did not know what tinnitus was.  He then stated that he has had buzzing in his ear for so long that he simply thought it was the way things were supposed to be, but that he is sure that he had such symptoms from the time of his service in Vietnam as a platoon combat medic, and that he was in many firefights where artillery and mortars were dropped close to his position.  In earlier lay statements, the Veteran pointed out that he received the Combat Medic Badge, that he served in Pleiku, Vietnam, and that he had trouble hearing vowel sounds.  See December 2008 Statement; November 2008 Statement.  The Veteran's wife submitted an October 2010 lay statement indicating that she had been married to the Veteran for 32 years, that the entire time she has been married to him the Veteran has asked her to repeat what she is saying to him, and that the Veteran has similar difficulty hearing his two grandsons.  She also indicated that the Veteran had several times mentioned ringing in his ears.  An October 2010 lay statement from the Veteran's son-in-law of 12 years echoes the October 2010 lay statement of the Veteran's wife.  The Veteran also provided a March 2014 lay statement in which he describes specific instances of noise exposure as a combat medic serving in the Republic of Vietnam, including a March 1967 mortar attack during which the Veteran and two other medics were in a foxhole with the Veteran's captain and subjected to noise the Veteran described as "extreme" and "deafening."  The Veteran described a similar instance in December 1966, during which an ammunition shell was fired into the middle of his platoon, and one man was injured.  The Veteran assisted in treating the injuries of this soldier, and recalled that his ears were ringing for some time after that.  

Finally, the Veteran's service treatment records indicate that he underwent an enlistment physical in July 1965 and a separation physical in September 1967.  A review of each examination report reveals that although audiometric testing was administered, there is no specific indication as to what standards were used to record the Veteran's audiometric results. The Board notes that since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Prior to this, ANSI was known as the American Standards Association (ASA), and used different audiometric standard to measure audiometric capacity. Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Accordingly, the Board has presumed that the Veteran's in-service audiometric results as reported reflect the ASA standards rather than ISO-ANSI standards, and will convert those audiometric results for the purposes of adjudication of this claim.

Here, the Veteran's July 1965 puretone thresholds, converted to ISO-ANSI units, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
NR
-5
LEFT
20
0
0
NR
-5


Additionally, the Veteran's September 1967 puretone thresholds, converted to ISO-ANSI units, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NR
5
LEFT
15
10
10
NR
5

The Board finds that the first element of service connection requiring a current diagnosis has been met.  Moreover, the Board finds that the Veteran's audiometric scores meet the definition of impaired hearing for compensation purposes, as defined in 38 C.F.R. § 3.385.

As for the second element of service connection, the Board must first address the competency and credibility of the Veteran's lay statements.  In this regard, the Board finds that the Veteran is competent to report the symptoms and onset of hearing loss as well sources of in-service noise exposure because they involve events and observations that are directly within his ability to experience and describe, and unlike a medical diagnosis, do not require any medical expertise. Additionally, because they are consistent with the nature of the Veteran's service as reflected by the Veteran's personnel records, the Board finds the Veteran's lay statements to be credible.

As for the element of medical nexus, as discussed above, according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Here, comparing the Veteran's enlistment audiometric results to his separation audiometric results appears to show hearing within normal limits despite his reported in-service noise exposure.  However, the Veteran has reported onset of hearing loss and tinnitus since service to the present, and he has presented lay evidence in support of this assertion.  The Board does find the Veteran's statements regarding onset and course of his hearing loss, along with the other lay persons' statements, to be both competent and credible.  Thus, there may be some unreliability in the reported service findings.

The Board finds that because the February 2009 and June 2011 VA examination report relied heavily on the Veteran's normal audiometric results as recorded in his September 1967 separation physical, neither etiology opinion constitutes the most probative evidence in support of or against medical nexus.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board reiterates that the absence of evidence of hearing loss at separation is not determinative of whether the Veteran's hearing loss disability is related to his military service and does not preclude service connection in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (explaining that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303 (d) (stating that service connection is warranted in some circumstances even if the disease at issue is first diagnosed after service); see also Walker, 708 F.3d 1331.  Moreover, sensorineural hearing loss can be associated with noise exposure, and a review of the record demonstrates a post-service occupational history that is consistently negative for post-service noise exposure, as demonstrated by the June 2011 and February 2009 VA examination reports, and as documented in the March 2009 VA PTSD examination.  See Hensley, 5 Vet. App. 155.

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  As such, resolving all reasonable doubt in the Veteran's favor, entitlement to service connection is warranted here.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss, and service connection for bilateral hearing loss is granted.


REMAND

Addressing the Veteran's claim of entitlement to service connection, the Board finds that regrettably, a remand of this claim is required for additional claim development.  Although the Board regrets this delay, such a remand is necessary to ensure fair and appropriate adjudication of the Veteran's claim consistent with VA's duties to assist the Veteran.

A review of an October 2016 brief submitted by the Veteran's representative indicates that, in addition to a claim of entitlement to service connection for sleep apnea secondary to the Veteran's service-connected PTSD, the Veteran has also raised a theory of service connection for sleep apnea as secondary to the various medications that he takes for his service-connected disabilities, to include as due to weight gain caused by those medications. 

According to McLendon v. Nicholson, VA must conduct a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  20 Vet. App. 79 (2006).  

Here, the Veteran has not yet been provided with a VA examination, and as discussed above has presented a plausible basis for entitlement to service connection on a secondary basis.  As such, remand of this claim is required for the provision of a VA examination report and an accompanying etiology opinion.  Additionally, as a review of the record reveals that the Veteran has also raised a theory of entitlement to service connection on direct basis, and as immediately secondary to his service-connected PTSD, on remand, the examiner should also address these potential bases of entitlement.

Additionally, VA has a duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, as a review of the record reveals that the Veteran indicated that he has received treatment through the Phoenix VA Healthcare System, any outstanding treatment records should be procured.  Likewise, given the nature of arguments raised in the October 2016 brief, on remand the Veteran should also be offered the opportunity to submit private medical records, or provide a release authorization to the AOJ so that VA can procure such outstanding records on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his sleep apnea claim.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. State whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's sleep apnea began during active service; or (2) is otherwise related to an incident of service.

c. State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of his service-connected disabilities to include his thoracic spine compression fracture, PTSD, tinnitus, and bilateral lower extremity radiculopathy.

d. State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated beyond its natural progression by his service-connected disabilities to include his thoracic spine compression fracture, PTSD, tinnitus, and bilateral lower extremity radiculopathy.

e. State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of medications the Veteran is currently taking to treat his service-connected disabilities to include his thoracic spine compression fracture, PTSD, tinnitus, and bilateral lower extremity radiculopathy.

i. In providing this opinion the examiner is asked to specifically address whether it is at least as likely as not (50 percent or greater probability) any identified medications have resulted in weight gain by the Veteran, and, in turn, whether it is at least as likely as not (50 percent or greater probability), that the Veteran's weight gain is the underlying cause for the Veteran's sleep apnea.

f. State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated beyond its natural progression by medications the Veteran is currently taking to treat his service-connected disabilities to include his thoracic spine compression fracture, PTSD, tinnitus, and bilateral lower extremity radiculopathy.

i. In providing this opinion the examiner is asked to specifically address whether it is at least as likely as not (50 percent or greater probability) any identified medications have resulted in weight gain by the Veteran, and, in turn, whether it is at least as likely as not (50 percent or greater probability), that the Veteran's weight gain is the underlying cause for the Veteran's sleep apnea.

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


